WEHLE, VICTOR O., Associate Judge.
The Amended Complaint seeks an accounting of the profits of a partnership in which the plaintiff’s testator was once a member. The defendants, after filing an Answer and taking depositions, moved for summary judgment, which was granted by the trial Judge because there was no genuine issue as to the material facts on which the cause of action was based. The Court could not and should not have arrived at any other conclusion. Such being the case, the claimed technical invalidity of his earlier rulings is of no consequence.
The summary final decree is affirmed.
ALLEN, C. J., and LILES, J., concur.